 1
 2
                                                                          U.S.
 3
 4                                                                       DEC I 1 2p~g
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11    UNITED STATES OF AMERICA,                       ) Case No. SA CR 18-00128-JVS
12                           Plaintiff,                 ORDER OF DETENTION AFTER
                                                        HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                      U.S.C. . § 3143(a)]
                             v.
14
      RAYLENE PADILLA,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California, for alleged violations
20    of the terms and conditions of her supervised release; and
P~■          The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.     (X) The defendant has not met her burden of establishing by clear and convincing
25           evidence that she is not likely to flee if released under 18 U.S.C. § 3142(b) or (c).
26           This finding is based on:
27          Instant allegations, no bail resources.
28           and
 1    B.   (X)The defendant has not met her burden of establishing by clear and convincing
 2             evidence that she is not likely to pose a danger to the safety of any other person or
 3             the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4          Instant allegations, criminal history.
 5             IT THEREFORE IS ORDERED that the defendant be detained pending further
 6    proceedings.
 7
 8    Dated:         h- ~ ~
 9
10
                                                           D    GLA . McCORMICK
11                                                         United States Magistrate Judge
12
13
14
Fb~
16
17
18
19
20
21
22
23
24
25
26
27



                                                      ~a
